t c memo united_states tax_court george n gerakios a k a jorge n gerakios petitioner v commissioner of internal revenue respondent docket no 11125-02l filed date george n gerakios pro_se john d faucher for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion to dismiss on the ground of mootness the motion the issue for decision is whether petitioner’s case is moot it is unclear whether at some point petitioner was raising a refund claim in this proceeding at the hearing continued background on or about date respondent issued a final notice_of_intent_to_levy and notice of your right to a hearing to petitioner for his tax_liabilities for and on or about date respondent issued a notice_of_federal_tax_lien and notice of your right to a hearing to petitioner for his tax_liabilities for and pursuant to the aforementioned notices petitioner requested a section hearing on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed collection action on date petitioner filed a petition for lien or levy action under code sec_6320 or sec_6330 on or about date in order to refinance his home petitioner paid in full his then-outstanding income taxes continued however petitioner eventually made it clear that the only remedy he was seeking from the court was for the irs to reverse the levy action and remove the lien that was filed--he was not requesting a refund in this proceeding additionally petitioner did not dispute his underlying liabilities in the attachment to the notice_of_determination it states that this notice was issued on date the date of this notice is not in issue as respondent concedes that petitioner timely filed his request for a sec_6330 hearing unless otherwise indicated all section references are to the internal_revenue_code penalties and interest with respect to and on or about date respondent released the lien against petitioner for and respondent no longer intends to pursue any levy action against petitioner for any income taxes penalties or interest for and or as they have been paid in full on date respondent filed the motion on date the court ordered petitioner to file any objection to the motion on or before date on date petitioner filed an objection to the motion the court heard argument on the motion discussion our jurisdiction under sec_6330 is generally limited to reviewing whether the proposed lien or levy action is proper chocallo v commissioner tcmemo_2004_152 respondent released the lien and has stated that he is no longer pursuing the proposed levy as the parties now agree that there is no unpaid liability for or upon which a lien or levy could be based we agree with respondent that the case is moot id we note that petitioner claimed respondent’s employees mistreated him respondent’s employees violated his civil rights and that his credit rating was adversely affected by the filing of the lien petitioner did not cite or rely on any specific statute as a basis for these claims and we generally have no jurisdiction over such matters id if petitioner meant to make a sec_7433 claim which provides for up to dollar_figure million in civil damages for certain unauthorized collection actions we note that such claims must be brought in a district_court of the united_states sec_7433 chocallo v commissioner supra petitioner has received all the relief to which he is entitled under sec_6320 and sec_6330 accordingly we shall grant the motion and shall dismiss this case as moot to reflect the foregoing an appropriate order of dismissal will be entered granting respondent’s motion to dismiss on the ground of mootness
